Citation Nr: 1302090	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-38 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Before December 14, 2010, entitlement to a disability rating in excess of 20 percent for myofascial pain syndrome with a protruded left intervertebral disc.

2.  From December 15, 2010 to April 5, 2012, entitlement to a disability rating in excess of 40 percent for myofascial pain syndrome with a protruded left intervertebral disc.

3.  From April 6, 2012, entitlement to a disability rating in excess of 20 percent for myofascial pain syndrome with a protruded left intervertebral disc.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1984 to May 1991 and from March 2003 to May 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which continued the 20 percent rating of the Veteran's back disability.  In May 2012, the RO increased the rating of the Veteran's back disability to 40 percent disabling from December 15, 2010 and assigned a 20 percent rating effective April 6, 2012.  As this rating does not represent the highest possible benefit, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

To clarify the issues currently before the Board, the Board notes that an August 2009 rating decision of the VA RO granted a separate evaluation for neurologic impairment associated with the Veteran's lumbar spine condition (specifically sciatica of the left leg) and assigned a 10 percent initial disability evaluation.  The Veteran has not disagreed with either the assigned disability rating or the effective date for this condition, the matter is not in appellate status, and the Board's decision considers only the orthopedic manifestations of the Veteran's myofascial pain syndrome with a protruded left intervertebral disc.


FINDINGS OF FACT

1.  Before December 14, 2010, the Veteran's myofascial pain syndrome with a protruded left intervertebral disc is manifested by forward flexion limited, at worst, to 45 degrees, but it is not manifested by forward flexion of the thoracolumbar spine of 30 degrees or less or ankylosis, even when pain on motion is taken into consideration.

2.  From December 15, 2010 to April 5, 2012, the Veteran's myofascial pain syndrome with a protruded left intervertebral disc is manifested by forward flexion of not greater than 30 degrees, but it is not manifested by ankylosis.

3.  From April 6, 2012, the Veteran's myofascial pain syndrome with a protruded left intervertebral disc is manifested by forward flexion limited, at worst, to 65 degrees, but it is not manifested by forward flexion of the thoracolumbar spine of 30 degrees or less or ankylosis, even when pain on motion is taken into consideration.

4.  The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected disabilities is inadequate.   


CONCLUSIONS OF LAW

1.  Before December 14, 2010, the criteria for a disability rating in excess of 20 percent for a lumbar spine condition have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243-5237 (2012).

2.  From December 15, 2010 to April 5, 2012, the criteria for a disability rating in excess of 40 percent for a lumbar spine condition have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243-5237 (2012).

3.  From April 6, 2012, the criteria for a disability rating in excess of 20 percent for a lumbar spine condition have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243-5237 (2012).

4.  The criteria for referral of the Veteran's disabilities on an extra-schedular basis are not met.  See 38 C.F.R. § 3.321(b)(1) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, the Veteran was notified of these elements in July 2010.  While the Board acknowledges that this notice was provided after the December 2009 rating decision, since the time of the July 2010 notice, the Veteran has been provided with several readjudications of his claim, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

The Board must also consider whether the Veteran was denied due process in the May 2012 rating decision that increased the Veteran's disability rating from 20 percent to 40 percent effective December 15, 2010, and then assigned a 20 percent disability rating from April 6, 2012.  As a general rule, VA must abide by the procedural protections outlined in 38 C.F.R. § 3.105(e) (2012) that apply to rating reductions.  In the case of a staged rating involving the simultaneous assignment of higher and lower evaluations for a disability, there is no reduction of a rating unless the rating action assigns a disability evaluation which is below that level previously in existence.  See Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); Singleton v. Shinseki, 23 Vet. App. 376 (2010); O'Connell v. Nicholson, 21 Vet. App. 89  (2007).  In other words, because the May 2012 rating decision both increased the Veteran's disability rating and decreased it, this is an staged rating case, not a rating reduction under 38 C.F.R. § 3.105(e).

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  The Veteran's service treatment records and post-service medical treatment records have been obtained, to the extent available.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the instant case, the Veteran was provided with VA examinations in December 2009, December 2010, and April 2012.  The examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions generally consistent with the remainder of the evidence of record.  Neither the Veteran nor his representative has questioned the adequacy of these examinations.  The Board, therefore, finds these examinations to be adequate for the purpose of rendering a decision as to the issue on appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Increased Rating

The Veteran contends that he is entitled to a disability rating in excess of 20 percent before December 14, 2010, a disability rating in excess of 40 percent from December 15, 2010 to April 5, 2012, and a disability rating in excess of 20 percent from April 6, 2012.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2012).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2012).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2012); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2012).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  See 38 C.F.R. § 4.40 (2012).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2012); Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  The Board has evaluated the Veteran's spine disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of the veteran's ability to engage in ordinary activities, including employment, as well as an assessment of the effect of pain on those activities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012).

The Veteran's lumbar spine condition is currently evaluated under Diagnostic Code 5243-5237.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2012).  Diagnostic Code 5243 applies to intervertebral disc syndrome.  Diagnostic Code 5237 is the diagnostic code applicable to lumbosacral or cervical strain.  The Board notes that this diagnostic code is appropriate because the Veteran's primary complaint is pain and reduction of motion without evidence of arthritis.  Diagnostic code 5243-5237 is rated according to the General Rating Formula for Diseases and Injuries of the Spine, which provides for the following ratings for lumbar spine disabilities, in pertinent part:

20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).

The following ratings apply to intervertebral disc syndrome based on incapacitating episodes:

10 percent: 	Incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.
20 percent: 	Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.
40 percent: 	Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.
60 percent: 	Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2012).  As will be noted in further detail below, higher ratings are not available to the Veteran under the criteria applicable to incapacitating episodes because no such episodes have ever been demonstrated.

The normal range of motion for the thoracolumbar spine is as follows: forward flexion of 0 to 90 degrees, extension of 0 to 30 degrees, left and right lateral flexion of 0 to 30 degrees, and left and right lateral rotation of 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine (the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation) is 240 degrees.  

Turning to the facts in the instant case, at a March 2009 physical examination, the Veteran had a full range of motion with no obvious deformities or trauma to the spine.  The Veteran's spine was non-tender to palpation.  

November 2009 range of motion testing indicated that the Veteran had flexion to 45 degrees, extension to 30 degrees, bilateral lateral flexion to 20 degrees, and bilateral rotation to 30 degrees.  A November 2009 x-ray examination revealed pelvic unleveling in the frontal plane and relative rotation of all lumbar vertebral bodies.  Bone mineralization was normal, bony structures were unremarkable, no fractures, pathologies, or severe dislocations were displayed, and cartilaginous disc spaces for all levels were unremarkable.  Soft tissues were within normal limits.

The Veteran received a VA examination in December 2009.  The Veteran claimed that his pain was worsening, and it increased with lifting, sitting more than 45 minutes, standing more than 45 minutes, or walking more than 25 minutes.  The Veteran indicated that his pain had flared 5 times in the past 12 months.  The Veteran indicated that he had stiffness, weakness, and spasm, but he denied fatigue or decreased motion.  The Veteran experienced flare-ups of his condition approximately 5 times annually, and the pain lasted for approximately a day during each flare-up.  The Veteran wore a brace, and he could not walk more than one mile.  The Veteran's posture, head position, and gait were all normal, and the Veteran was symmetrical in appearance.  The Veteran had no gibbus, kyphosis, lumbar flattening, lumbar lordosis, reverse lordosis, list, scoliosis, or ankylosis.  There was no objective evidence of atrophy, spasm, guarding, pain with motion, tenderness, or weakness.  The Veteran had normal muscle strength, tone, and no atrophy was present.  The Veteran had flexion to 90 degrees (50 degrees following three repetitions), extension to 25 degrees, bilateral lateral flexion to 30 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 20 degrees.  The examiner did not observe objective evidence of pain.  X-ray imaging revealed no acute radiographic abnormality.  The examiner indicated that the Veteran's disability would prevent him from engaging in sports or recreation.  The Veteran's disability would have a severe effect on his ability to engage in chores, shopping, exercise, traveling, and driving.  The Veteran would have a moderate effect on dressing, a mild effect on bathing and grooming, and no effect on feeding and toileting.  

In a March 2010 VA treatment record, the Veteran had a full range of motion with no obvious deformities or trauma to the spine.  The Veteran's spine was non-tender to palpation.

The Veteran received a VA examination on December 15, 2010.  The Veteran complained of low back pain that had been "stable" since 2003.  The Veteran had no fatigue, but he complained of decreased motion, stiffness, weakness, and spasm.  There were no incapacitating episodes of spine disease.  The Veteran was able to walk less than one mile.  The Veteran's posture and head position were normal, and his appearance was symmetrical.  The Veteran's gait was normal, and he had no gibbus, kyphosis, lumbar lordosis, reverse lordosis, list, scoliosis, or ankylosis.  The examiner observed lumbar flattening.  The Veteran had normal muscle strength and tone with no evidence of atrophy.  Repetitive range of motion testing indicated that the Veteran had flexion to 30 degrees, 30 degrees, and 35 degrees, extension to 9 degrees, 8 degrees, and 8 degrees; right lateral flexion to 14 degrees, 16 degrees, and 18 degrees; left lateral flexion to 13 degrees, 10 degrees, and 10 degrees; right rotation to 5 degrees, 14 degrees, and 20 degrees; and left rotation to 20 degrees.  The Veteran had pain at the ends of his range of motion.

In a March 2011 VA treatment record, the clinician noted that the Veteran had a spasm on his left lumbar spine with mild tenderness over L5/S1; the Veteran otherwise had a full range of motion.

The Veteran received an additional VA examination on April 6, 2012.  The Veteran complained of intermittent pain in his left lower lateral back and left hip with bending.  When this pain occurred, it caused approximately 1-2 minutes of sharp pain, then 20-30 minutes of throbbing pain.  The Veteran rated his pain as 9/10 in intensity.  The Veteran complained of feeling a "catch" in his left lateral back when rotating to the left.  This occurred an average of 6-7 times monthly or 2 times weekly.  Upon range of motion testing, the Veteran had forward flexion limited by pain to 65 degrees, extension to 30 degrees without pain, right lateral flexion to 25 degrees with pain, left lateral flexion to 30 degrees without pain, right lateral rotation to 20 degrees with pain, and left lateral rotation to 30 degrees with pain.  The Veteran's range of motion remained the same after three repetitions.  The examiner observed the Veteran to additionally have the functional limitation of interference with sitting, standing, and weight-bearing.  The examiner did not observe more movement than normal, weakened movement, excess fatigability, incoordination, swelling, deformity, atrophy of disuse, instability of station, or disturbance of locomotion.  The Veteran had guarding and muscle spasm, but they did not result in abnormal gait or spinal contour.  The Veteran had normal muscle strength without atrophy.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The Veteran used no assistive devices for locomotion.  No arthritis was observed with imaging studies.  

Applying the relevant rating criteria to the facts in the instant case, the Board observes Veteran has never been diagnosed with ankylosis, nor have his symptoms closely approximated ankylosis or immobility.  On the contrary, the record shows that the Veteran has maintained limited motion in the thoracolumbar spine throughout the course of the appeal.  A rating of 50 percent or greater is therefore unwarranted at any time under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).  

Without evidence of ankylosis, the maximum available disability rating for the Veteran's spine condition is 40 percent.  As the Veteran is not shown to have ankylosis, the following analysis considers only whether the Veteran is entitled to a rating in excess of the existing 20 percent rating at any time on and before December 14, 2010, or on and after April 6, 2012.  

As noted above, the rating criteria provide for a rating in excess of 20 percent for limited motion of the thoracolumbar spine only with forward flexion limited to 30 degrees or less.  At no time on and before December 14, 2010 or on and after April 6, 2012 was the Veteran's forward flexion so limited.  Instead, the record demonstrates the following results for forward flexion of the lumbar spine, with all results limited by pain:

	March 2009		Full range of motion
	November 2009	45 degrees
	December 2009	90 degrees (50 degrees upon three repetitions)
	March 2010 		Full range of motion
	April 2012		65 degrees

Without forward flexion of the thoracolumbar spine limited to 30 degrees or fewer, a disability rating in excess of 20 percent is unavailable to the Veteran on and before December 14, 2010 or on and after April 6, 2012.  

In reviewing the evidence, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  See 38 C.F.R. § 4.45 (2012).  Although the Board accepts the Veteran's competent and credible assertions that his spine disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his lumbar spine disability generally do not demonstrate a degree of functional loss akin to ankylosis so as to warrant a higher rating for the period on and before December 14, 2010 or on and after April 6, 2012.

In sum, the Board finds that a disability rating in excess of 20 percent before December 14, 2010 is unwarranted, a disability rating in excess of 40 percent from December 15, 2010 to April 5, 2012 is unwarranted, and a disability rating in excess of 20 percent from April 6, 2012 is unwarranted.

Extra-schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  See 22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate, and it does not appear that the Veteran has "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluations for his level of impairment.  In other words, he does not have any symptoms from his service-connected spine condition that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations are adequate.  Referral for extra-schedular consideration is not warranted.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  In December 2009, the Veteran worked as a distribution manager, and he had lost less than one week of work due to his disability.  At an April 2010 examination, the Veteran was employed as a supervisor at a food establishment, and he had missed less than one week of work during the preceding year.   At his December 2010 examination, the Veteran was employed as a supervisor at a food establishment.  He had been employed full-time for the past 10 to 20 years in this capacity, and he had missed less than one week from work as a result of his back disability.  The Board thus finds that the evidence of record does not suggest either that the Veteran is unemployed or generally unemployable.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised.



ORDER

Before December 14, 2010, a disability rating in excess of 20 percent for myofascial pain syndrome with a protruded left intervertebral disc is denied.

From December 14, 2010 to April 5, 2012, a disability rating in excess of 40 percent for myofascial pain syndrome with a protruded left intervertebral disc is denied.

From April 6, 2012, a disability rating in excess of 20 percent for myofascial pain syndrome with a protruded left intervertebral disc is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


